 1   TIMOTHY D. McGONIGLE PROF. CORP.
     Thomas W. Foote (SBN 151013)
 2   tfoote@gmail.com
 3   Teresa Z. Youhanaie (SBN143393) (*Counsel for Service. Petition for admission
     pending)
 4   tyouhanaie@icloud.com
 5   1880 Century Park East, Suite 516
     Los Angeles, California 90067
 6   Telephone: (310) 478-7110
 7   Facsimile: (888) 266-9410

 8   BAKER, DONELSON, BEARMAN, CALDWELL
 9    & BERKOWITZ, PC
     Amy L. Champagne (admitted pro hac vice) (Counsel for Service)
10   achampagne@bakerdonelson.com
11   Samuel D. Gregory (admitted pro hac vice)
     sdgregory@bakerdonelson.com
12   100 Vision Drive, Suite 400
13   Jackson, MS 39211
     Telephone: (601) 351-2400
14   Facsimile: (601) 351-2424
15
     Attorneys for Defendant
16   LSP Products Group, Inc.
17
                          UNITED STATES DISTRICT COURT
18                       EASTERN DISTRICT OF CALIFORNIA
19
     TIFFANY HARRIS, individually, and                 Case No. CV 18-02973-TLN-KJN
20   on behalf of all others similarly situated,
21                                                     JOINT STIPULATION FOR
                  Plaintiff,                           EXTENSION OF TIME
22

23         vs.                                         Hon. Troy L. Nunley
24   LSP PRODUCTS GROUP, INC.                          Current Deadline: Nov. 27, 2018
25                                                     New Deadline: December 18, 2018
           Defendant.
26
27

28                    JOINT STIPULATION AND ORDER FOR EXTENSION OF TIME
                                                   1
 1

 2                                 JOINT STIPULATION
 3         COME NOW, Plaintiff Tiffany Harris and Defendant LSP Products Group,
 4   Inc. (“LSP”) and file this Joint Stipulation for Extension of Time, and in support
 5   thereof show as follows:
 6         WHEREAS, this case was transferred to this Court from the Central District
 7   of California (No. 2:18-cv-03091-FMO-AGR) on November 14, 2018, (Dkt. #62),
 8   after the transferor court granted LSP Product Group, Inc.’s (“LSP”) Motion to
 9   Transfer (Dkt. #38) on November 13, 2018. (Dkt. #61).
10         WHEREAS, in light of the transfer, the transferor court also denied LSP’s
11   Motion to Dismiss or Strike (Dkt. #33) but did so without prejudice. (Dkt. #61).
12         WHEREAS, the deadline for LSP to respond to the Amended Complaint is
13   November 27, 2018, since the transferor court disposed of LSP’s pending motions.
14   See Fed. R. Civ. P. 12(a)(4)(A).
15         WHEREAS, LSP intends to renew its Motion to Dismiss or Strike, but needs
16   to revise said Motion because, among other things, the transfer of this case renders
17   some of the arguments raised therein moot.
18         WHEREAS, in light of the upcoming Thanksgiving holiday and prior
19   commitments of counsel, Plaintiff has agreed to a three-week extension, up to and
20   including December 18, 2018, for LSP to file its renewed Motion to Dismiss or
21   Strike.
22         WHEREAS, the agreed upon extension could cause Plaintiff’s response to the
23   forthcoming Motion to be due over the Christmas, Hanukah, and New Year
24   holidays, see L.R. 230(c), LSP has agreed to a reciprocal three-week extension,
25   making Plaintiff’s response due on or before January 21, 2019.
26         WHEREAS the parties have not previously sought any extensions of time to
27   file or respond to a responsive pleading in this Court; however, the parties
28                   JOINT STIPULATION AND ORDER FOR EXTENSION OF TIME
                                               2
 1   previously stipulated to and obtained such an extension in the transferor court, and
 2   did timely file in that court motions to dismiss and transfer.
 3         WHEREAS, good cause exists for the mutual three-week extensions.
 4         Thus, the parties jointly stipulate that:
 5         LSP’s renewed Motion to Dismiss or Strike is due on or before December 18,
 6   2018, and Plaintiff’s response thereto is due on or before January 22, 2019.
 7

 8

 9   AGREED:
10   DATED: November 20, 2018              TIMOTHY D. McGONIGLE PROF. CORP.
11
                                           By:    /s/ Thomas W. Foote
12                                               Thomas W. Foote
13
                                                 Attorneys for Defendant
14                                               LSP PRODUCTS GROUP, INC.
15

16   DATED: November 20, 2018              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
17
                                           By: /s/ Rachel Soffin (as authorized on 11/20/18)
18                                              Rachel Soffin (PHV application forthcoming)
19
                                                 Attorneys for Plaintiff Tiffany Harris
20

21

22   IT IS SO ORDERED:
23   Dated: November 27, 2018
24

25

26                                           Troy L. Nunley
                                             United States District Judge
27

28                    JOINT STIPULATION AND ORDER FOR EXTENSION OF TIME
                                                 3
